Citation Nr: 0108017	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for pseudofolliculitis barbae.  

2.  Entitlement to an initial disability rating greater than 
10 percent for trichotillomania.  

3.  Entitlement to an effective date earlier than September 
24, 1998 for the award of service connection for 
trichotillomania.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1977 to January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Board notes that correspondence from the veteran's 
attorney representative dated in February 1999 indicated that 
he no longer represented the veteran.  The veteran has not 
appointed any other representative.  

In a September 1998 written statement, the veteran withdrew 
his appeal of the claim for an earlier effective date for the 
award of a 30 percent disability rating for 
pseudofolliculitis barbae.  Accordingly, that issue is not 
currently before the Board.  See 38 C.F.R. § 20.204 (2000).  

However, statements in the August 1999 VA Form 9 suggest that 
the veteran is again raising the claim for an earlier 
effective date for the award of the 30 percent rating for 
pseudofolliculitis barbae, to include clear and unmistakable 
error.  The RO should contact the veteran and inquire as to 
whether he intended to raise such a claim and, if so, which 
rating decision he alleges contains clear and unmistakable 
error.  

The issues of an increased rating for pseudofolliculitis 
barbae, an earlier effective date for the award of service 
connection for trichotillomania, and entitlement to TDIU are 
addressed in the REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  
2.  The veteran's trichotillomania is manifested by 
subjective reports of hair pulling with anxiety, stress, or 
boredom.  Objectively, the medical evidence reflects findings 
of some bare patches in the beard and other body areas.  
Objective observation of the veteran shows only slight 
anxiety.  There is no significant evidence of other 
psychiatric symptoms such as depression, mania, psychosis, 
thought disorder, or suicidal or homicidal ideation.   


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for trichotillomania have not been met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.130, Diagnostic 
Code 9404 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  That is, the Board finds adequate 
notice to the veteran as to the need for evidence, a recent 
VA examination, and current VA medical records.  The veteran 
has not identified any other relevant private or VA records 
in association with the claim.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

In September 1998, the veteran submitted a claim for service 
connection for an impulse control disorder.  In an October 
1998 statement, he identified the disorder at 
trichotillomania.  With the statement, he included a copy of 
a page showing the diagnostic criteria for trichotillomania, 
as well as an excerpt from a medical text concerning the 
diagnosis and treatment of trichotillomania. 

According to VA outpatient treatment notes dated in July 
1998, the veteran described pulling hair to the point of 
creating open sores on the face (beard), chest, and groin.  
He believed it started in service and became a habit.  He 
denied other psychiatric symptoms.  In September 1998, the 
veteran was hospitalized at a VA facility for drug abuse and 
withdrawal.  His medical history was noted to include a 
diagnosis of trichotillomania.  He had not yet started 
treatment with medication.  There was no evidence of 
persistent mood or thought disorder, psychosis, or suicidal 
or homicidal ideation.  Physical examination was essentially 
negative.  Outpatient dermatology notes dated in October 1998 
indicated that the veteran plucked his facial hair and had a 
history of folliculitis.  He now had scars and keloids as a 
result.  Examination revealed some scalp [illegible], scale 
in the beard area with erythema, and broken hairs on the 
abdomen, left upper chest, and [illegible].  The assessment 
was trichotillomania with seborrheic dermatitis, which might 
be contributing to the pruritus and making him pluck hairs.   

In a December 1998 statement, the veteran's VA psychiatrist 
stated that he reviewed the veteran's medical records at his 
request.  He was diagnosed as having pseudofolliculitis 
barbae in 1991 and factitial dermatitis in 1996.  According 
to the veteran, he began having skin problems in service.  He 
was instructed to pull at his facial hairs to keep them from 
irritating the skin.  Thereafter, he began pulling on hairs, 
including other areas of the body, without thinking about it 
or to relieve tension, hence the diagnosis of 
trichotillomania.  The psychiatrist indicated that the 
conditions mentioned were chronic and frequently unresponsive 
to treatment.   

In a January 1999 rating decision, the RO granted service 
connection for trichotillomania and assigned a 10 percent 
initial disability rating.  The veteran timely appealed that 
decision.    

In February 1999, the RO received records associated with the 
veteran's workers compensation claim.  These records were 
negative for any reference to trichotillomania or related 
symptomatology.  

The RO obtained the veteran's complete VA medical records 
dated from February 1994 to March 1999.  A psychiatry 
referral form dated in March 1997 showed that the veteran 
reported picking at his facial hair when he was nervous.  He 
also reported having anger.  He had a history of major 
depression, drug and alcohol abuse, and domestic violence.  
The initial diagnostic impression included unspecified 
recurrent depressive disorder and personality disorder not 
otherwise specified.  On a separate page completed on the 
same date, the veteran related other symptoms including 
difficulty falling and staying asleep, irritable moods, and 
occasional sadness.  The assessment was depressive disorder 
not otherwise specified.  

A VA inpatient psychiatry note dated in August 1998 indicated 
that the veteran was admitted for treatment of substance 
abuse.  He was being treated for trichotillomania and had 
been prescribed sertraline, though he had not yet started the 
medication.  He complained of picking on his face, 
particularly after shaving, since the 1970s.  He denied any 
recent exacerbation of symptoms.  The veteran also denied 
having depression, anxiety, panic, suicidal or homicidal 
ideation, significant vegetative symptoms, or a history of 
manic or psychotic symptoms.  He recently experienced mild 
sleep disturbance.  He had stress due to estrangement from 
his wife.  Mental status examination was normal.  Physical 
examination was negative for mention of findings associated 
with trichotillomania.  

The veteran was again admitted to a VA facility for 
detoxification in September 1998.  Notes indicated that he 
had still had not started medication for trichotillomania.  
There were no symptoms of persistent mood or thought 
disorder, no suicidal or homicidal ideation, and no 
psychosis.  The veteran remained interested in treatment for 
chronic anxiety symptoms and hair/skin picking that was 
exacerbated with stress.  Examination was significant for 
mild anxiety only.  Nursing notes at admission showed that 
the veteran complained of some anxiety.  According to 
psychiatry notes dated two days later, the veteran reported 
an increased compulsion to pull hair and relief upon doing 
so.  He started on medication for the disability.    

VA outpatient records dated in October 1998 showed that the 
veteran related an approximately 20-year history of pulling 
out facial and axillary/groin hairs related to stress.  The 
behavior increased with periods of anxiety and non-
productivity.  He also reported a long history of anxiety 
symptoms without anticipatory anxiety or periodic panic 
attacks.  The veteran endorsed concern from anxiety generated 
by the hair pulling, as well as concern about his appearance.  
He denied significant depression, freak mania, psychotic 
symptoms, or suicidal ideation.  He had no obsessive 
compulsive symptoms.  Examination revealed notable bare 
patches on the beard.  No marked anxiety was noted.  The 
impression included 20-year history of trichotillomania with 
symptoms of anxiety and panic.  The physician prescribed 
Zoloft for treatment of anxiety and trichotillomania.  Later 
in October 1998, the veteran related that he was still 
picking facial hairs in association with boredom and anxiety.  
The behavior was especially increased after leaving treatment 
and seeking other housing.  Examination was significant for a 
few bare patches on the beard and slightly anxious affect.  
In November 1998, the veteran reported 30 percent less 
picking behavior, primarily in the genital and chest region 
since he shaved his face.  Examination showed less anxiety 
and a brighter mood.  

The veteran underwent a VA psychiatric examination in March 
1999.  He was recently diagnosed as having trichotillomania.  
When he was tense or anxious, he tended to pick at, play 
with, or pluck hairs in various parts of his body, such as 
the scalp, axillae, abdomen, or pubic region.  He took Zoloft 
without benefit.  The examiner stated that the veteran 
provided some photographs of the affected areas and added 
them to the record.  The veteran was unemployed.  He was 
married but separated.  He lived with his mother.  His 
friends were mostly through Alcoholics Anonymous.  On 
examination, the veteran was alert, well-oriented, and 
cooperative.  He took off his shirt to reveal splotchy 
patterns of lack of hair.  He did not appear depressed or 
anxious.  There was no evidence of thought disorder.  The 
diagnosis was impulse control disorder, specifically 
trichotillomania.  The examiner characterized the disability 
as of a mild to moderate degree.  He assigned a Global 
Assessment of Functioning (GAF) Score of 65.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original 
or an increased rating, it is presumed that the veteran seeks 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy when less 
than the maximum available benefit is awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's trichotillomania is evaluated as 10 percent 
disabling by analogy to Diagnostic Code (Code) 9404, 
obsessive compulsive disorder.  38 C.F.R. § 4.130.  Under the 
general rating formula for mental disorders, a 10 percent 
rating is assigned when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; when symptoms 
are controlled by continuous medication.  A 30 percent 
disability rating is appropriate when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).       

In this case, the veteran complains of hair picking or 
pulling in association with anxiety, stress, or boredom.  
Medical evidence confirms the presence of bare patches in the 
beard and areas of the chest.  However, objective observation 
of the veteran reveals only slight, if any, anxiety.  In 
fact, although the March 1999 VA examiner characterizes the 
trichotillomania as mild to moderate, he states that the 
veteran did not appear anxious.  In addition, the evidence 
fails to demonstrate any other consistent psychiatric 
symptoms, i.e., depression, mania, panic, thought disorder, 
psychosis, or suicidal or homicidal ideation.  Moreover, 
there is no evidence to suggest that the current 
manifestations of trichotillomania have caused the veteran to 
be intermittently unable to perform occupational tasks with 
resulting occupational and social impairment.  Considering 
this evidence, the Board cannot conclude that the overall 
disability picture from trichotillomania more closely 
approximates the criteria for a 30 percent disability rating 
under the general rating formula for mental disorders.  
38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment associated with the 
trichotillomania, to suggest that the veteran is not 
adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  Therefore, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 10 percent for 
trichotillomania.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, Code 
9404.        


ORDER

An initial disability rating greater than 10 percent for 
trichotillomania is denied.   


REMAND

The veteran seeks an increased disability rating for PFB.  
The Board acknowledges that, during the October 1997 hearing, 
the veteran and his representative affirmatively stated that 
this issue was withdrawn from consideration on appeal.  
However, the substantive appeal the veteran submitted on the 
same day as the hearing indicated that he continued to 
disagree with the RO's failure to rate the PFB as more 
disabling.  In addition, the veteran thereafter continued to 
express his contention that the disability warranted an 
increase.  Considering the contradictory indicia of intent to 
pursue the issue, the Board errs in favor of the veteran and 
finds that the claim for an increased rating for PFB remains 
on appeal from the June 1997 rating decision.

Generally, in claims for increased ratings, VA has a duty to 
assist the veteran in developing his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  In this case, the veteran's last VA 
dermatology examination was performed in November 1996, in 
conjunction with a previous appeal.  There is no indication 
that the RO afforded the veteran an examination in connection 
with his June 1997 claim for an increase.  Therefore, a 
remand is in order to secure a VA examination to determine 
the current severity of the pseudofolliculitis barbae.   

The Board finds that entitlement to TDIU is inextricably 
intertwined with the evaluation for each service-connected 
disability.  Therefore, the Board will hold a determination 
on that issue in abeyance pending the development instructed 
below and readjudication of the increased rating claim.    

The Board notes that, as discussed briefly above, the law 
adopted during the pendency of this appeal redefines VA's 
obligations with respect to the duty to assist and the duty 
to notify the veteran of certain aspects of claim 
development.  On remand, in addition to the specified 
instructions set forth below, the RO should examine the 
claims folder to ensure additional compliance with the new 
provisions as deemed necessary.   

Finally, the Board finds that statements in the August 1999 
VA Form 9 reflect the veteran's disagreement with the 
effective date of the award of service connection for 
trichotillomania.  Because the notice of disagreement placed 
the issue in appellate status, the matter must be remanded so 
that the RO may issue a statement of the case.  38 U.S.C.A. § 
7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 19.26, 19.29 
(1999); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
The Board acknowledges that the RO adjudicated that claim of 
clear and unmistakable error in the November 1999 rating 
decision.  That rating decision included a discussion of the 
general principles utilized in claims for earlier effective 
dates.  However, the RO did not provide the veteran with a 
statement of the case.  The Board observes that there is no 
indication that the veteran provided a notice of disagreement 
with the November 1999 determination with respect to clear 
and unmistakable error.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to an effective date earlier 
than September 24, 1998 for the award of 
service connection for trichotillomania.  
The RO should afford the veteran the 
applicable amount of time in which to 
perfect his appeal.  

2.  The veteran should be afforded a VA 
dermatology examination to evaluate the 
current status of his pseudofolliculitis 
barbae.  All indicated tests and studies 
should be performed as deemed necessary 
by the examiner.  The claims folder must 
be made available to the examiner for 
review prior to the examination.  The 
examination report should state whether 
the claims folder was available and 
reviewed.  

The examiner should provide a complete 
description of the disability, noting the 
extent and severity of the lesions, as 
well as any scarring or disfigurement.  
If possible, the examiner may wish to 
include color photographs of the affected 
areas, if deemed helpful.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

4.  After satisfying any additional 
development or notice requirements as 
provided by law, the RO should 
readjudicate the veteran's claims for a 
disability rating greater than 30 percent 
for PFB and for entitlement to TDIU.  If 
the disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

